Title: Petition of an Impostor, with Jefferson’s Comments, [1786?]
From: Smith, Thomas,Jefferson, Thomas
To: 



[1786?]

To his Excll the Honorable Minister of the Unaited State of America
The petition of Thos. Smith a Native of America, Humbly Sheweth
That whereas Your Excellencys Petitioner, is in this City of Paris Coming from a Slavery, where I being Tuoo years, and a half, taken under, the American colours bound from Lisbon, to America, and remain a Prisoner, a Board an Algerin Galeotta during the aforementioned space of time, Being afterward retaken bay the Fregate of Matra, I Landing in Carthagena, where I Coming in this Contry in order to Facilitate the return in to America.
And being entirely destitute, of money, and Likewise of Cloathing too in some measure, and being sensible, of Your Paternal affection, and Clemency towards, the Native of America, Presume to present this addres to Your Excellency to implore relief, which if your will Graciously be pleased to grant, Your bounty will be Receiv’d whith the deepest sencs, of gratitud, and your Petitioner as in duty bound shall forever Pray for Your Excellencys health, and happiness.

Thos. Smith


[Memorandum by TJ on verso:]
There was no such person in Obrian’s roll.
He did not know the name of the brig calling her Polly.
He could not speak English but very broken.
He said at first he was an American from Chastown, then a French neutral born in Canada (because I objected to his dialect).

I observed ‘Smith’ was no French name. He said he was of German extraction.
He had a pretended pass from a pretended John Lidderdale Consul of England at Carthagena. But the pass was in no form, broken English and in the same hand writing with this paper, which sets out by saying it is written in Paris.

